Citation Nr: 0110538	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  92-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including the left shoulder, right hip, and 
knees.   

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty from August 1971 to November 
1971, active duty for training (ACDUTRA) from November 1974 
to September 1975, and active duty from February 1976 to 
March 1986.  He had subsequent reserve service

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1991 and May 1997 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.   

In regards to the issue of entitlement to service connection 
for arthritis of multiple joints, including the left 
shoulder, right hip, and knees, the Board remanded this case 
in September 1994 and May 1996 for due process considerations 
and additional evidentiary development.  Upon completing the 
remand directives, the above issue is once again before the 
Board for appellate consideration.  

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine will be 
discussed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, to 
the extent possible.     

2.  There is no competent medical evidence showing arthritis 
in the appellant's left shoulder, right hip, or knees.  


CONCLUSION OF LAW

Arthritis of the left shoulder, right hip, and knees was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that on many 
occasions, the appellant complained of pain in his joints and 
received treatment.  Throughout his active service, pertinent 
x-ray studies were negative.  During service, diagnoses 
included possible osteoarthritis, rheumatoid arthritis, and 
chronic multiple arthralgia.  The appellant's separation 
examination, dated in January 1986, shows that at that time, 
in response to the question as to whether he had ever had or 
if he currently had arthritis, rheumatism, or bursitis, 
painful or "trick" shoulder or elbow, or "trick" or locked 
knee, the appellant responded "yes."  The appellant's upper 
and lower extremities were clinically evaluated as normal.  
The examining physician noted that the appellant had a 
history of polyarthralgia for the last 10 years.  

In May 1991, the appellant underwent a VA examination.  At 
that time, he stated that during service, he developed pain 
in his shoulders, neck, fingers, wrists, knees, hips, low 
back, and ankles.  He indicated that he was treated with 
anti-inflammatory drugs.  The physical examination showed 
that he had a full range of motion in his shoulders and hips.  
He had a full range of motion in both knees with palpable 
ridges along the medial condyles of the femur at the joint 
lines bilaterally.  The diagnosis was of multiple joint 
arthritis per history.  X-rays of the appellant's left knee 
revealed a negative study.  

In November 1991, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the Army, 
he injured one of his knees when he slipped on a deck and his 
knee jammed into a wall.  (T.3).  The appellant stated that 
while he was in the Navy, he injured his other knee when he 
slipped "into a bulkhead."  (T.3,4).  He indicated that 
following the above injuries, he developed pain in his knees.  
(T.4).  The appellant further reported that throughout his 
military career, he suffered from pain in his other joints, 
including his shoulders and his hips.  (T.3,4,5).  According 
to the appellant, he sought medical treatment for his joint 
pain on approximately 30 occasions.  (T.6).  The appellant 
revealed that following his separation from service, he 
continued to suffer from chronic joint pain.  (T.6).  

A VA examination was conducted in January 1992.  At that 
time, the appellant stated that while he was in the military, 
he had considerable difficulty with his joints.  The 
appellant indicated that in 1974, he injured one of his 
knees, and in 1976, he injured his other knee.  He noted that 
in 1977 and 1978, he developed knee and hip pain with weather 
changes, and in 1986, he developed pain in his shoulders.  

The physical examination showed that range of motion of his 
shoulders was within normal limits, although he did "show 
somewhat guardedly."  There was no instability of the 
shoulders, and there was no deformity or tenderness.  
Examination of the appellant's knees demonstrated them to 
have normal range of motion.  There was no effusion, and 
there was questionable crepitance.  There was no instability 
and no abnormal McMurray maneuver.  Hip examination was also 
within normal limits, with no unusual amount of tenderness 
and normal range of motion.  X-rays of the appellant's hips 
and knees were interpreted as showing normal studies.  X-rays 
of his shoulders were interpreted as showing the following: 
(1) solid healed left clavicle shaft fracture with 
questionable separation of the acromioclavicular (AC) joint, 
(2) mild degenerative joint disease change of right AC joint 
for appellant's age, and (3) otherwise normal study.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner stated that he did not find 
any clinical evidence to suggest that the appellant had 
infectious arthritis, reactive arthritis, rheumatoid 
arthritis, or any suggestion of ankylosing spondylitis 
clinically.  The impression was of probable osteoarthritis.  

VA outpatient treatment records from 1991 to 1994 show 
intermittent treatment for the appellant's joint pain.  In 
October 1994, the appellant was treated after complaining of 
pain in his back, shoulders, wrists, and knees.  The 
diagnoses were of myofascial pain and degenerative disc 
disease.  The examiner noted that although the diagnosis was 
of degenerative arthritis, he could not find any x-ray report 
which demonstrated degenerative joint disease.  

A private medical statement from T.J.T., D.O., dated in 
February 1997, shows that at that time, Dr. T. indicated that 
a recent nerve conduction study which was performed on the 
appellant's legs was essentially normal for both legs.  Dr. 
T. further noted that the electromyograph (EMG) was also 
considered normal for both legs.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that in 1976, he developed spontaneous 
onset of pain in his knees with locking of his knees.  The 
appellant indicated that since that time, he had had 
persistent intermittent pain in both knees.  He also noted 
that he had intermittent pain in one joint or another of his 
body at all times.  

The physical examination showed that the appellant walked 
into the room with a normal gait.  The appellant could flex 
his shoulders to 180 degrees, right and left, and he could 
extend to zero degrees.  The appellant could abduct to 110 
degrees, right and left, with 10 degrees of abduction.  He 
had good grip strength.  On palpation of the shoulder, there 
was no crepitation, heat, or edema.  There was no atrophy of 
the arms of forearms.  The diagnosis was of degenerative disc 
disease of the lumbar and cervical spine.  The examining 
physician stated that he found no evidence of acute arthritis 
in the actual joints such as the fingers, elbows, wrists, or 
knees.  

In October 1997, the RO received a private medical statement 
from P.D.F., D.O., dated in October 1993, which showed that 
at that time, Dr. F. stated that he had recently evaluated 
the appellant for multiple complaints since injuring himself 
while pulling some equipment at work.  The appellant 
complained of increased pain in his back and right knee.  
After the physical examination, the impression included the 
following: (1) chronic low back syndrome with acute 
lumbosacral strain with muscle spasm, (2) cervical strain 
with muscle spasm, (3) rule out internal derangement of the 
right shoulder, and (4) rule out internal derangement of the 
right knee.  

A VA examination was conducted in March 1998.  At that time, 
the appellant gave a history of arthritis of multiple joints 
including the left shoulder, right hip, and knees.  The 
physical examination showed that the appellant complained of 
pain in his shoulders.  Examination was from zero to 180 
degrees of forward elevation.  He had 90 degrees of internal 
and external rotation.  The appellant also complained of pain 
in his knees.  Examination of the knees showed that the 
appellant had from zero to 130 degrees of range of motion.  
At the time of the examination, the appellant did not 
complain of pain in his hips.  The examining physician stated 
that in regards to a diagnosis, clinically, there was no 
indication of arthritis in any of the appellant's joints.  
The examiner noted that there had been previous confirmation 
of disc problems in the appellant's lumbar area.  X-rays of 
the appellant's left shoulder, hips, and knees were 
interpreted as normal.  

In December 1998, the appellant underwent a VA examination.  
At that time, he stated that he had a history of generalized 
joint pain in his shoulders, elbows, wrists, hands, hips, 
knees, and ankles.  The physical examination showed that the 
appellant demonstrated no dermatitis associated with 
rheumatic disorders.  There was no incoordination and there 
were no contractures, signs of disuse, or signs of 
crepitation, except slightly in the knees.  The appellant had 
no undue focalized joint tenderness.  The appellant had 
slight patella femoral crepitation of the knees, bilaterally, 
without effusion, and slight patella femoral pain and 
tenderness.  A bone scan was ordered.  Prior to reviewing the 
bone scan results, the examiner made the following diagnoses: 
(1) no intrinsic abnormality of the left shoulder noted, (2) 
no intrinsic abnormality of the right hip noted, (3) 
chondromalacia of the knees, bilaterally, (see bone scan for 
evidence of early degenerative joint disease) (4) spondylosis 
of the cervical and lumbar spine, (5) mononeuritis multiplex 
upper extremities, bilaterally, postoperative status, (6) 
osteoarthritis of multiple joints, primary, morphogenic and 
hereditary (see bone scan for specific joint locations), and 
(7) chronic pain syndrome. 

Following the physical examination, the examiner stated that 
the appellant did not have any intrinsic abnormality of his 
left shoulder or right hip based on the clinical examination.  
The examiner indicated that if the bone scan demonstrated 
evidence of degenerative changes in the shoulder and hip, 
then they would be included as part of his generalized 
osteoarthritis.  According to the examiner, based on 
reasonable medical probability, it was reasonable to conclude 
that the appellant's generalized arthritis, which would 
include his spine and the extremities, was related to the 
military, not secondarily, but primarily, since the 
degenerative process which occurs in all human beings, 
occurred while he was in the service, as well as while he was 
not in the service. 

In January 1999, the appellant underwent a VA bone scan.  The 
impression was of bilateral elbow increased uptake likely 
related to the appellant's diagnosis of arthritis.  

Thereafter, in February 2000 the RO granted service 
connection for arthritis of the right and left elbows in 
addition to the previously established service-connected 
arthritis of the lumbar spine and right shoulder.

In November 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that while he was in the military, he injured his 
knees.  (T.3).  The appellant stated that also during 
service, he developed arthritis of multiple joints, including 
his knees and shoulders, and that he was treated with anti-
inflammatories.  (T.4).  According to the appellant, 
following his discharge, he continued to suffer from 
arthritis of multiple joints.  (T.6).  

II.  Initial Matters

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the dated of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.      

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified in 
the June 1991 rating decision that there was no evidence of 
arthritis of the right hip or knees either during service or 
upon current VA examination.  In addition, in the March 1992 
rating action, the appellant was notified that there was no 
evidence of arthritis of the left shoulder either during 
service or upon current VA examination.  These are the key 
issues in this case, and the rating decisions, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), informed the appellant that current 
evidence of arthritis of the left shoulder, knees, and right 
hip was needed to substantiate his claim.  Moreover, in a 
July 1996 letter from the RO to the appellant, the RO 
requested that the appellant furnish the names, addresses, 
approximate dates, and locations of all health care providers 
who had treated him for arthritis from December 1993 to the 
present.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decisions, SOC, 
SSOC's, and letter sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in September 1994 and May 
1996 for additional development, and the RO complied with all 
instructions, including obtaining outpatient treatment 
records from the Dallas VAMC and the Impairment Center of 
Fort Worth and providing VA examinations in June 1997, March 
1998, and December 1998.  The Board also notes that in the 
appellant's Travel Board hearing, dated in November 2000, the 
appellant testified that a VA doctor, civilian doctors, and 
some of the military doctors had informed him that his 
arthritis of multiple joints was related to his service.  
(T.6).  However, the Board observes that in a November 1998 
letter from the RO to the appellant, the RO had specifically 
related to the appellant that if there was any other medical 
evidence which supported his claim for arthritis of multiple 
joints which had not previously been furnished, he should 
submit that evidence or provide authorization so that they 
could obtain it.  Thus, the Board notes that the appellant 
has not provided the names of the physicians who had 
purportedly informed him that his arthritis of multiple 
joints was related to service.  While VA has a duty to assist 
the appellant in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.     

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  No further development is required in order to 
comply with VA's duty to assist.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102.     

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

To summarize, the appellant contends that during service, he 
developed arthritis in multiple joints, including the left 
shoulder, right hip, and knees.  The appellant maintains that 
following his discharge, he continued to suffer from 
arthritis, and that he currently has arthritis in his left 
shoulder, right hip, and knees.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he currently suffers from arthritis in his left shoulder, 
right hip, and knees is not competent evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141.  In the instant case, there is 
no competent medical evidence showing a current medical 
diagnosis of arthritis in the appellant's left shoulder, 
right hip, or knees.  The Board notes that although the 
appellant's service medical records show that the appellant 
received intermittent treatment for joint pain, pertinent x-
ray studies were negative.  In addition, in the appellant's 
May 1991 VA examination, x-rays of the appellant's left knee 
revealed a negative study.  The Board further notes that in 
the appellant's January 1992 VA examination, x-rays of the 
appellant's hips, knees, and left shoulder were interpreted 
as showing normal studies.  Moreover, in the appellant's 
March 1998 VA examination, x-rays of the appellant's left 
shoulder, hips, and knees were also interpreted as normal.  

The Board recognizes that in the appellant's most recent VA 
examination, dated in December 1998, the examiner diagnosed 
the appellant with osteoarthritis and stated that his 
osteoarthritis became symptomatic while in the service and 
that was what led to the numerous complaints of joint 
arthralgia.  In addition, the examiner noted that if the bone 
scan that had been ordered demonstrated evidence of 
degenerative changes in the shoulder and hip, then they would 
be included as part of the appellant's generalized 
osteoarthritis.  However, the Board observes that the January 
1999 bone scan was negative except for evidence of arthritis 
in the elbows.  The appellant was subsequently granted 
service connection for arthritis of his left elbow and for 
arthritis of his right elbow.  Previously he had been shown 
to have arthritis in his lumbar spine and in his right 
shoulder, and he has been granted service connection for 
those joints.  He has been granted service connection for the 
degenerative arthritic disease process, but only those joints 
that demonstrate the presence of arthritis by diagnostic 
study can be service connected.  Without any current x-ray 
evidence confirming the presence of arthritis in the 
appellant's left shoulder, right hip, and knees, service 
connection must be denied for those joints at this time.  
Rabideau, 2 Vet. App. at 141, 143.     


ORDER

Entitlement to service connection for arthritis of multiple 
joints to specifically include the left shoulder, right hip, 
and knees is denied.  


REMAND

The appellant contends, in essence, that in June 1991, while 
he was in the Navy Reserves, he was hit in the head with an 
umbrella.  He states that within a month or two, he developed 
pain in his neck and was subsequently diagnosed with 
degenerative disc disease of the cervical spine.  The 
appellant maintains that his currently diagnosed degenerative 
disc disease of the cervical spine is related to his June 
1991 head injury.  

In the instant case, the appellant's reserve records show 
that in June 1991, the appellant was treated after suffering 
a laceration to his scalp.  At that time, it was noted that a 
camouflage umbrella had fallen on his skull.  The physical 
examination showed that he had a one inch laceration at his 
vertex with superficial bleeding.  The appellant's neck was 
supple with no tenderness, and he was able to move all four 
extremities.  Skull series was negative.  The wound was 
closed with stitches and the impression was of laceration of 
scalp.  Subsequently, the stitches were removed and the 
assessment was of a healed laceration.  Records on file 
reflect that the above injury and treatment occurred during a 
period of active duty for training (ACDUTRA) or inactive duty 
for training (INACDUTRA).  

The Board also observes that in September 1992, the appellant 
underwent a VA magnetic resonance imaging (MRI) of his 
cervical spine after complaining of chronic neck pain.  The 
MRI was interpreted as showing the following: (1) at the C5/6 
level, a central disc herniation is demonstrated which 
results in deformity of the cord; no neural foramen narrowing 
seen at that level, and (2) mild neural foramen narrowing was 
seen at C4/5.   

Private medical records from 1993 reflect treatment for 
cervical spine problems beginning in late 1993.  A private 
medical statement from W.E.B., M.D., dated in March 1994, 
shows that according to the appellant, in September 1993, 
while employed for the United States Postal Service, he was 
injured when he was pushing a piece of equipment weighing 
approximately 1000 pounds on a small dolly.  The appellant 
reported that he continued loading two more pieces of 
equipment and felt immediate pain in his back and neck.  
Following the physical examination, Dr. B. made the following 
diagnoses: (1) cervical degenerative disc disease, (2) focal 
herniated nucleus pulposi at C5/6 and C6/7, and (3) chronic 
non-specific cervical pain.  

A private October 1993 MRI resulted in an impression of 
desiccation of the C5/6 and C6/7 intervertebral disc, 
indication of disc degeneration at that level; disc space 
narrowing at C5/6; soft disc herniation in the midline and on 
the left side at C6/7, with mild to moderate midline and 
left-sided anterior encroachment upon the spinal canal; and 
soft disc bulging diffusely with mild to moderate diffuse 
anterior encroachment upon the spinal canal.  A December 1993 
myelogram was interpreted as showing a suspected small 
herniation of the nucleus pulposus at C5/6.  A December 1993 
cervical spine computed tomography (CT) was interpreted as 
showing soft disc herniation at C6/7 in the midline and more 
prominently noted on the left side, with moderate midline and 
left sided anterior encroachment upon the spinal canal.  
There was midline soft disc bulging at C5/6 with mild 
anterior encroachment upon the spinal canal.  

In the December 1998 VA examination the examining physician 
stated that the fact that the appellant had generalized 
osteoarthritis led him to believe that the appellant's 
cervical and lumbar spine conditions were primarily related 
to his osteoarthritis and not related to the head injury, 
particularly since it took about six months for his symptoms 
to develop.  The examiner further noted that it would not be 
related to the appellant's degenerative disc disease or his 
cervical herniation.  Thus, it appears that while the 
examiner concluded that the appellant's generalized 
osteoarthritis was not related to his head injury, the 
examiner did not address the question as to whether the 
appellant's cervical spine degenerative disc disease or 
herniated nucleus pulposus shown on the September 1992 VA 
study was related to his head injury in 1991.  Accordingly, 
it is the Board's determination that a VA examination, as 
specified in greater detail below, should be performed.  The 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, this case is REMANDED for the following 
development: 

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a 
cervical spine condition.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §  5103A (b)(2)).   

2.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature, 
severity, and etiology of his cervical 
disc disease of the cervical spine.  All 
testing deemed necessary, to include x-
ray films, should be performed.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the doctor in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the VA examination, the examiner is asked 
to provide a medical opinion regarding 
whether it is at least as likely as not 
that any degenerative disc disease and/or 
herniated nucleus pulposus of the 
cervical spine is related to the 
appellant's June 1991 head injury.  The 
examiner is also asked to comment on the 
likelihood of a relationship between the 
herniated nucleus pulposus shown on VA 
MRI in September 1992 and the June 1991 
head injury.  A complete rationale for 
all opinions must be provided.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for disc disease, 
degenerative and/or traumatic, of the 
cervical spine.  If the determination 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  The case 
should then be returned to the Board for 
further appellate consideration after 
compliance with appellate procedures, 
including issuance of a supplemental 
statement of the case.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of his 
service connection claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



